DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 19 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
In claim 14/I.4 and claim 19/I.12, the recitation of “generate data for display of an image from a monitor” should read as “generate data for display of an image on a monitor”, for clarity.  Appropriate correction is required.
In claim 19/I.11, the recitation of “the signal” should read as “a signal”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, 11 – 14 and 19 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillett et al. (US Pub. 2020/0155238 A1) / (WO 2019/032849) in view of Kheradpir et al. (US Pub. 2017/0165005 A1).
Claims 1, 11 – 13 and 21 – 22, Tillett discloses a surgical instrument [abstract, Figs. 1 – 8] comprising: 
a tubular member including a tissue engaging element [cannula 201 including end 209 capable of engaging tissue]; 
a shaft being disposable with and movable relative to the tubular member [¶32, apparatus 200 may be a biopsy needle, and an instrument, similar to 205, to be inserted into cannula 201], the shaft including a tissue gathering element [wherein the instrument is inserted into cannula 201 to collect a core]; and 
an image guide [at least a portion of 219] connected to the cannula by an interference-fit [¶34], the image guide being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [¶19 and ¶34, wherein the image guide 219 includes markers 221 to be identified and tracked by motion tracking system 105 which includes at least an optical sensor device 111];
wherein the image guide comprises an emitter disposed in a fixed position with the tubular member [Figs.2 and ¶34];
Tillett does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member, such that the image guide is spaced from the shaft by the tubular member, and wherein 
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett and Kheradpir, and construct the image guide of Tillett having coupling member having tubular attachment with inner surface forming a friction-fit with an outer surface of the tubular member in view of Kheradpir, and 
Claims 2 – 7, 9 and 14, The combination of Tillett discloses the limitations of claim 1, as above, and further, Tillett discloses (claim 2) wherein the image guide includes a dynamic reference frame and the position includes location of the anatomy in a navigation field [¶32 - ¶35, wherein markers 221, which is connected to the anatomy, to be identified and tracked by a motion tracking system 105]; (claim 3) wherein the tissue engaging element includes a pin configured to penetrate tissue [Figs.2, ¶36, wherein at least one wire 229 extends from the end 209 capable of penetrating tissue]; (claim 4) wherein the tissue engaging element includes a serrated edge disposed adjacent a distal end of the tubular member [¶36, wherein end 209 has one or more burr, cleat or other member extending therefrom]; (claim 5) wherein the tubular member defines a channel and the shaft is translatable relative to the tubular member within the channel [¶31, wherein tubular member 207 defines a hollow interior 203 into which member 205 is insertable therein]; (claim 6) wherein the tissue engaging element is configured to be aligned with a selected tissue site of the anatomy and the tubular member includes an inner guide surface configured to orient the shaft in alignment with the selected tissue site [¶31 and ¶35, wherein tubular member 201 has anchoring device 227 for affixing the tubular member relative to surrounding tissue, and wherein tubular member 207 defines a hollow interior 203, defining inner guide surface for guiding member 205 through tubular member 201]; (claim 7) wherein the tissue gathering element is removable from the tubular member to harvest tissue from the (claim 9) wherein the tubular member and the shaft are disposed in a relative coaxial orientation [Figs.2 and 4]; (claim 14) wherein the image guide is oriented relative to the sensor to communicate a signal representative of a location of the anatomy in a navigation field and the sensor communicates with a processor to generate data for display of an image from a monitor [¶20, ¶25 and ¶32 - ¶35, wherein markers 221, which is connected to the anatomy, to be identified and tracked by a motion tracking system 105 which communicates with computer 113 for generating image to be displayed on monitor 120]. 
Claims 19 – 20,  Tillett discloses a surgical instrument [abstract, Figs. 1 – 8] comprising: 
a surgical instrument including an outer member having a tissue engaging element configured to penetrate a selected tissue site of an anatomy [cannula 201 including end 209 capable of engaging tissue] and an inner member being relatively translatable relative to the outer member [¶32, apparatus 200 may be a biopsy needle, and an instrument, similar to 205, to be inserted into cannula 201], the inner member including a tissue gathering element aligned with the selected tissue site [wherein the instrument is inserted into cannula 201 to collect a core]; 
an image guide [at least a portion of 219], the image guide being oriented for registration of anatomical image data and positional tracking of the anatomy during the procedure in a navigation field [¶19 and ¶34, wherein the image guide 219 includes markers 221 to be identified and tracked by motion tracking system 105 which includes at least an optical sensor device 111]; and 
a tracking device including a sensor that receives the signal and communicates with a processor to generate data for display of an image from a monitor [¶20, ¶25 and ¶32 - ¶35, 
Tillett does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member, and wherein the outer member is disposed in a fixed position with the image guide.  
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63], and such that the image guide is spaced from the shaft by the tubular member [Figs.5 – 8, the tubular member 504 separates 600 from 506 and/or 502], and wherein the tubular member is disposed in a fixed position with the tubular attachment [Fig.6], and wherein the image guide consists of the tubular attachment [604], an arm [at least a portion of 602] and an emitter array [defined by the array of 606], the arm having a first end directly engaging an outer surface the tubular attachment and an opposite second end directly engaging the emitter array [Fig.8], the tubular attachment being monolithic and including the inner surface [Figs.5 – 8, being of a single piece].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett and Kheradpir, and construct the image guide of Tillett having coupling member having tubular attachment with inner surface forming a friction-fit with an outer surface of the tubular member in view of Kheradpir. One would have been motivated to do so in order to provide the instrument of Tillett with an alternative secure connection between the image guide and the outer member to facilitate tracking the tubular member and/or the instrument throughout the course of a medical procedure to minimize trauma [Kheradpir, ¶70].  
Claim(s) 8 is/are rejected under 35 U.S.C. 103(a)as being unpatentable over Tillett et al. (US Pub. 2020/0155238 A1) / (WO 2019/032849) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), and further in view of Michelson (US Pub. 2006/0084992 A1).
The combination of Tillett and Kheradpir discloses the limitations of claim 1, as above, except for disclosing wherein the tissue gathering element includes a trephine.
Michelson teaches an analogous instrument for taking a core containing the marrow [abstract, Figs. 5 – 8 and 11B and ¶43] comprising an outer member (140) including tissue engaging element including at least one pin or serrated edge (at least one or more of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the tubular member and including tissue gathering element including trephine [¶242 - ¶243 and ¶280 - ¶282].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett, Kheradpir and Michelson, and construct the instrument insertable into the tubular member for collecting sample of the combination of Tillett and Kheradpir to include trephine in view of Michelson. One would have .
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103(a)as being unpatentable over Tillett et al. (US Pub. 2020/0155238 A1) / (WO 2019/032849) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), and further in view of Haufe et al. (US Pat. 7465304 B1).
Claim 10, The combination of Tillett and Kheradpir discloses the limitations of claim 1, as above, and further, Tillett discloses wherein a proximal end of the shaft includes a handle [i.e. 215, ¶31]. 
The combination of Tillett and Kheradpir does not disclose wherein the handle being knurled handle.
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett, Kheradpir and Haufe, and construct the handle of the combination of Tillett and Kheradpir in view of Haufe knurled handle. One would have been motivated to do so in order to afford surgeons a better grip of the cutting tool which minimize slippage [col.5/I.12- col.6/I.21].
Claim 15, Tillett discloses a surgical instrument [abstract, Figs. 1 – 8] comprising: 
an outer member [cannula 201] including a pin configured to penetrate a selected tissue site of an anatomy [Figs.2, ¶36, wherein at least one wire 229, burr, cleat or other member extends from the end 209 capable of penetrating tissue]; 

an image guide [at least a portion of 219], the image guide being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [¶19 and ¶34, wherein the image guide 219 includes markers 221 to be identified and tracked by motion tracking system 105 which includes at least an optical sensor device 111];
wherein a proximal end of the inner member includes a handle [i.e. 215, ¶31];
wherein the image guide includes a dynamic reference frame and the position includes location of the anatomy in a navigation field [¶19 and ¶34, wherein the image guide 219 includes markers 221 to be identified and tracked by motion tracking system 105 which includes at least an optical sensor device 111], 
wherein the outer member includes an inner guide surface to orient the inner member in alignment with the selected tissue site [¶31, wherein tubular member 207 defines a hollow interior 203, defined by inner surface, into which member 205 is guided therein], and 
wherein the outer member is disposed in a fixed position with the image guide [Figs. 2 and 4].  
Tillett does not explicitly disclose wherein the image guide includes a tubular attachment having an inner surface defining a cavity configured for disposal of the tubular member, wherein the inner surface directly engages an outer surface of the tubular member such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member.
Kheradpir teaches an analogous instrument [abstract, Figs. 5 – 9] comprising an image guide [at least a portion of 600] includes a tubular attachment [at least a portion of 604] having an inner surface defining a cavity [defined by an inner surface defining a cavity of coupling member 604] configured for disposal of the tubular member [¶63], wherein the inner surface directly engages an outer surface of the tubular member [defined by an outer surface of cylinder 504, ¶63, Fig.6] such that the inner surface forms a friction fit with the outer surface to couple the image guide to the tubular member [¶63]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett and Kheradpir, and construct the image guide of Tillett having coupling member having tubular attachment with inner surface forming a friction-fit with an outer surface of the tubular member in view of Kheradpir. One would have been motivated to do so in order to provide the instrument of Tillett with an alternative secure connection between the image guide and the tubular member to facilitate tracking the tubular member and/or the instrument throughout the course of a medical procedure to minimize trauma [Kheradpir, ¶70].  
The combination of Tillett and Kheradpir discloses the preceding limitation, except for disclosing that the handle being knurled handle.
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett, Kheradpir and Haufe, and .
Claim(s) 23 is/are rejected under 35 U.S.C. 103(a)as being unpatentable over Tillett et al. (US Pub. 2020/0155238 A1) / (WO 2019/032849) in view of Kheradpir et al. (US Pub. 2017/0165005 A1), and further in view of Deangelo et al. (US Pub. 2012/0059380 A1).
Claim 23, the combination of Tillett and Kheradpir discloses the limitations of claim 1, as above, and further, Tillett discloses wherein the tubular member includes opposite first and second ends [defined by proximal and distal portions of 201, defining opposite ends] and a linear portion between the ends [defined by an elongated body portion extending between the ends], the first end having a maximum outer diameter equal to a maximum outer diameter of the linear portion [wherein a maximum outer diameter of a proximal portion, defining the first end, equal a maximum outer diameter of an elongated portion of 201 extending distally from the proximal end, Figs.2], the image guide being coupled to the first end [wherein image guide 219 being coupled to the proximal end of 201].
The combination of Tillett and Kheradpir does not explicitly disclose wherein the tubular member being continuously tapered from the linear portion to an end surface of the second end.
Deangelo teaches an analogous instrument [abstract, Figs. 1 – 2] comprising an outer tubular member [102 / 110] having first and second opposite ends [defined by proximal and distal opposite portions, defining the ends], wherein the first end having a maximum outer diameter equal to a maximum outer diameter of a linear portion [¶58, wherein an outer diameter of 102/110 at a proximal portion, defining the first end, and that of an elongated portion of 102 / 110 extending distally from the proximal portion to a distal portion proximal to 114, is about 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Tillett, Kheradpir and Deangelo, and construct the outer tubular member of the combination of Tillett and Kheradpir having a tapered distal portion in view of Deangelo. One would have been motivated to do so in order to help guiding the distal end of the tubular member through bone and other tissue during use [Deangelo, ¶58]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775